Name: 2014/527/EU: Decision of the European Central Bank of 9 July 2014 repealing Decision ECB/2013/22 on temporary measures relating to the eligibility of marketable debt instruments issued or fully guaranteed by the Republic of Cyprus and Decision ECB/2013/36 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral (ECB/2014/32)
 Type: Decision
 Subject Matter: financial institutions and credit;  free movement of capital;  Europe;  monetary relations;  financing and investment;  monetary economics
 Date Published: 2014-08-13

 13.8.2014 EN Official Journal of the European Union L 240/26 DECISION OF THE EUROPEAN CENTRAL BANK of 9 July 2014 repealing Decision ECB/2013/22 on temporary measures relating to the eligibility of marketable debt instruments issued or fully guaranteed by the Republic of Cyprus and Decision ECB/2013/36 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral (ECB/2014/32) (2014/527/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 127(2) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular the first indent of Article 3.1, Article 12.1, Article 18 and the second indent of Article 34.1 thereof, Having regard to Guideline ECB/2011/14 of 20 September 2011 on monetary policy instruments and procedures of the Eurosystem (1), and in particular Section 1.6 and Sections 6.3.1 and 6.3.2 of Annex I thereto, Whereas: (1) The content of Decisions ECB/2013/22 (2) and ECB/2013/36 (3) should be included in Guideline ECB/2013/4 (4), the core legal act governing temporary measures relating to Eurosystem refinancing operations and eligibility of collateral. (2) In the interest of clarity and consistency and with a view to simplifying the Eurosystem collateral framework, these steps are implemented by way of a recast of Guideline ECB/2013/4. (3) Decisions ECB/2013/22 and ECB/2013/36 should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Repeal of Decisions ECB/2013/22 and ECB/2013/36 1. Decisions ECB/2013/22 and ECB/2013/36 are repealed with effect from 20 August 2014. 2. References to the repealed Decisions shall be construed as references to Guideline ECB/2014/31. Article 2 Entry into force This Decision shall enter into force on 9 July 2014. Done at Frankfurt am Main, 9 July 2014. The President of the ECB Mario DRAGHI (1) OJ L 331, 14.12.2011, p. 1. (2) Decision ECB/2013/22 of 5 July 2013 on temporary measures relating to the eligibility of marketable debt instruments issued or fully guaranteed by the Republic of Cyprus (OJ L 195, 18.7.2013, p. 27). (3) Decision ECB/2013/36 of 26 September 2013 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral (OJ L 301, 12.11.2013, p. 13). (4) Guideline ECB/2013/4 of 20 March 2013 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral and amending Guideline ECB/2007/9 (OJ L 95, 5.4.2013, p. 23).